UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K oANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended ýTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from January 1, 2013 to February 28, 2013 Commission File No. 000-53130 U-Swirl, Inc. (Exact name of registrant as specified in its charter) Nevada 43-2092180 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1175 American Pacific, Suite C, Henderson, Nevada (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (702) 586-8700 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yesý No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. o Yesý No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).ý YesoNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).oYesýNo State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter:$982,709 as of August 31, 2012 Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:15,152,088 shares of common stock as of May 23, 2013 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS We make forward-looking statements in this annual report that are subject to risks and uncertainties.These forward-looking statements include information about possible or assumed future results of our business, financial condition, liquidity, results of operations, plans and objectives.In some cases, you may identify forward-looking statements by words such as “may,” “should,” “plan,” “intend,” “potential,” “continue,” “believe,” “expect,” “predict,” “anticipate” and “estimate,” the negative of these words or other comparable words.These statements are only predictions.You should not place undue reliance on these forward-looking statements.The forward-looking statements are qualified by their terms and/or important factors, many of which are outside our control, and involve a number of risks, uncertainties and other factors that could cause actual results and events to differ materially from the statements made.The forward-looking statements are based on our beliefs, assumptions and expectations of our future performance, taking into account information currently available to us.These beliefs, assumptions and expectations can change as a result of many possible events or factors, not all of which are known to us.Neither we nor any other person assumes responsibility for the accuracy or completeness of these statements.We assume no duty to update or revise our forward-looking statements based on changes in internal estimates or expectations or otherwise.If a change occurs, our business, financial condition, liquidity and results of operations may vary materially from those expressed in our forward-looking statements. 2 U-SWIRL, INC. FORM 10-K FOR THE TRANSITION PERIOD FROM JANUARY 1, 2, 2013 INDEX Page PART I Item 1. Business 4 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 11 Item 2. Properties 11 Item 3. Legal Proceedings 12 Item 4. Mine Safety Disclosures 12 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 12 Item 6. Selected Financial Data 13 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 18 Item 8. Financial Statements and Supplementary Data 18 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 37 Item 9A. Controls and Procedures 37 Item 9B. Other Information 38 PART III Item 10. Directors, Executive Officers and Corporate Governance 39 Item 11. Executive Compensation 42 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 46 Item 13. Certain Relationships and Related Transactions, and Director Independence 48 Item 14. Principal Accounting Fees and Services 49 PART IV Item 15 Exhibits, Financial Statement Schedules 49 SIGNATURES 3 PART I Item 1. Business We are in the business of offering consumers frozen desserts such as yogurt and sorbet.We launched a national chain of self-serve frozen yogurt cafés called U-Swirl Frozen Yogurt and are franchising this concept.We have built and operate cafés owned and operated by the Company (“company-owned”) and franchise to others the right to own and operate U-Swirl cafés. U-Swirl allows guests a broad choice in frozen yogurt by providing up to 20 non-fat and low-fat flavors, including tart, traditional and no sugar-added options and up to 70 toppings, including seasonal fresh fruit, sauces, candy and granola.Guests serve themselves and pay by the ounce instead of by the cup size.Similar to a coffee shop hangout, locations are furnished with couches and tables and patio seating. We acquired the U-Swirl Frozen Yogurt concept in September 2008 from U Create Enterprises (formerly U-Swirl Yogurt, Inc.), which is owned by the grandchildren and family of Henry E. Cartwright, our former President, in consideration for 100,000 restricted shares of our common stock.U Create Enterprises continues to operate its frozen yogurt café in Henderson, Nevada, as our franchisee.No franchise fees or royalties are charged with respect to this location, as U Create Enterprises permits us to use the location as a training facility. We issued a Franchise Disclosure Document (the “FDD”) in November 2008 and filed it in certain states which require filing.We opened our first company-owned U-Swirl location in Las Vegas, Nevada, in March 2009 and entered into our first franchise agreement in July 2009 and our first area development agreement for multiple locations in November 2009. As of December 31, 2012, we owned and operated six U-Swirl Frozen Yogurt cafés in the Las Vegas metropolitan area, and had 24 franchised locations in operation across the country. In January 2013, the Company entered into agreements to acquire Aspen Leaf Yogurt (“ALY”) café assets, consisting of leasehold improvements, property and equipment, for six Aspen Leaf Yogurt cafés and the franchise rights to Yogurtini self-serve frozen yogurt chains from Rocky Mountain Chocolate Factory, Inc. (“RMCF”) in exchange for a 60% controlling ownership interest in the Company, a warrant that allows RMCF to maintain its pro rata ownership interest if existing stock options and/or warrants are exercised, and notes payable totaling $900,000 (the “Rocky Mountain Transaction”). In March 2013 we opened two additional cafés in Reno, Nevada which were previously owned and operated by a U-Swirl franchisee. The following table provides summary detail regarding ourlocations as of February 28, 2013, 12 of which were company-owned: State Number of locations U-Swirl Aspen Leaf Yogurtini Total Arizona 4 1 4 9 California 1 1 Colorado 6 4 10 Florida 1 1 2 Georgia 1 1 Idaho 3 2 5 Illinois 1 1 Iowa 2 2 Kansas 2 2 Missouri 1 8 9 Montana 2 2 Nebraska 1 1 4 Number of Locations State U-Swirl Aspen Leaf Yogurtini Total Nevada 10 10 New Mexico 3 1 4 New York 1 1 Pennsylvania 1 1 South Carolina 1 1 Tennessee 1 1 Texas 2 1 3 Utah 3 3 Virginia 1 1 Total 30 16 24 70 We are currently maintaining all three franchise systems and providing marketing and franchise support to all existing U-Swirl, ALY and Yogurtini franchisees. We are in the process of nurturing our relationship with the ALY and Yogurtini franchisees, studying each franchise system in order to identify the best practices from each, and integrating these best practices into a single system which will be implemented in the future. We have already been able to secure price reductions from various vendors as well as increase support for the franchisees that were under-performing.Going forward we see value in one cohesive brand and will work to that end.Currently we have decided to terminate the expansion with the name Aspen Leaf and will instead open all future Aspen Leaf Stores as U-Swirl.This represents four stores already under construction. Pursuant to the terms of acquisition, the former owners of Yogurtini have the right to earn additional compensation based on a formula of total royalty income generated from Yogurtini locations open for more than a year that exceeds a specific threshold.This provides the former Yogurtini owners with a financial incentive to sell and open additional Yogurtini locations.While the number of Yogurtini branded locations may increase as result, we intend to incentivize all prospective franchisees from any brand to open as U-Swirl branded frozen yogurt café. Our long-term strategy is to expand the U-Swirl brand.The incentives we put in place are both economic incentives for franchisees as well as offering the opportunity to co-brand with Rocky Mountain Chocolate Factory.This co-branding will be available only with U-Swirl branded cafés. Industry Background We believe that there is an increasing awareness among consumers of the connection between diet and good health, as evidenced by the current focus on childhood obesity by Michelle Obama and recent initiatives to improve school lunch programs.We believe that as a result, demand for high-quality healthy foods, in particular healthy fast foods, is increasing and that our U-Swirl cafés will be able to take advantage of this growing demand for healthy food by focusing on foods with lower-fat, higher nutritional content and wholesome, natural food ingredients. According to Ice Cream and Frozen Desserts in the U.S.: Markets and Opportunities in Retail and Foodservice, 6th Edition, published in January 2010 by Packaged Facts (the “Packaged Facts Report”), the frozen dessert industry is a large and growing industry. In 2009, the U.S. market for ice cream and related frozen desserts, including frozen yogurt and frozen novelties, grew two percent to $25 billion.The Packaged Facts Report also mentioned that consumers are in search of value products and products that can benefit their health, such as those that include ingredients such as probiotics.We believe that our self-serve cafés, which offer frozen yogurt carrying the National Yogurt Association’s Live and Active Cultures seal, address this demand.The Packaged Facts Report forecasts that the inclusion of probiotics in frozen yogurt will cause that segment’s sales growth to surpass other frozen dessert categories through 2014. 5 We believe that women and children/young adults comprise our targeted market based upon the observations of the staff in our U-Swirl cafés. Competition We believe that each of the following self-serve frozen yogurt chains provides direct competition to U-Swirl: · TCBY – approximately 470 locations in the United States, now offering self-serve franchises · Menchie’s – approximately 230 locations in the United States, Canada, Puerto Rico, Trinidad & Tobago, England, France, South Africa, Jordan, Kuwait, Bahrain, United Arab Emirates, Qatar, India, China, Japan and Australia · Orange Leaf Frozen Yogurt – approximately 230 locations in the United States and Australia · Yogurtland – over 200 locations in the United States, Guam, Mexico, Venezuela and Australia Many of these competitors have significant competitive advantages over the Company in terms of operating histories, number of locations in operation, number of franchisees and area developers, capital and human and other resources.There are also numerous retail outlets offering self-serve frozen yogurt that are independently owned and operated.We compete not only for customers, but also for management and hourly personnel, suitable real estate sites, investment capital and qualified franchisees.We also compete against frozen yogurt retailers that are not self-serve models. Further, the food service/restaurant industry is often affected by changes in consumer tastes; national, regional or local economic conditions; currency fluctuations; demographic trends; traffic patterns; the type, number and location of competing food retailers and products; and disposable purchasing power.Accordingly, there can be no assurances that the Company can successfully compete at a level to achieve our goals. We have designed U-Swirl cafés to be distinguishable from other frozen yogurt retail outlets and attractive to customers by offering the following: · inside café-style seating for 50 people and outside patio seating, where feasible and appropriate; · spacious surroundings of 1,800 to 3,000 square feet; · 16 to 20 flavors of frozen yogurt; · up to 70 toppings; and · self-serve format allowing guests to create their own favorite snack. Management believes that these characteristics may provide us with the ability to compete successfully in this industry.While we continue to pursue locations described above we recognize that our acquisition strategy may lead us to purchase competitors with diverse layouts. The trade dress of the Aspen and Leaf and Yogurtini locations are similar to that of U-Swirl, although their locations use different color schemes and are typically smaller than the U-Swirl cafés. Growth Strategy / Acquisition Strategy Our growth strategy is to maximize our market share and market penetration through the acquisition of additional self-serve yogurt systems, as well as the acquisition of complementary businesses which may provide economies of scale and vertical integration. Although we believe there are still many geographic opportunities for growth, we feel the self-serve frozen yogurt market has reached a saturation point.In many parts of the country the consolidation of the industry has begun.We believe this consolidation can prove beneficial to us in a number of ways, and we will concentrate a significant 6 amount of our efforts towards the acquisition of additional franchisors of self-serve frozen yogurt.In addition to the acquisition of self-serve frozen yogurt franchisors we see benefits in complementary businesses which provide us with the opportunity for vertical integration.Those opportunities lie in owning specific products which may be sold in our cafés, as well as securing proprietary technology for use by franchisees.We see this as a possibility of adding new revenue streams while expanding into other markets in an efficient and lower risk model. We intend to grow organically by expanding the number of locations under construction through continued development of the growing franchise base.We intend to incentivize through co-branding with proprietary concepts, and capitalize on synergistic opportunities for joint-venture cafés.We intend to leverage the RMCF relationship, utilizing its experience in logistics, franchising, and international markets to expand market share.Based on an analysis of population statistics, we believe that an estimated 3,000 U-Swirl owned cafés could be operated in the United States and abroad.These estimates are based on a variety of factors including total population, population density, drive-time and other factors related to consumer convenience, consumer demand, local market competition and other relevant factors.In addition, we believe that foreign markets represent expansion opportunities as well. There can be no assurances that we can or will be able to successfully develop and operate the estimated 3,000 potential cafés in the United States.Similarly, other risk factors identified herein could adversely impact our ability to fully develop the forecasted market opportunity. Franchise Marketing Initially, our marketing strategy for establishing multi-unit franchises was to contact individuals or entities that had previously developed franchises with our management team in other concepts.We believed it was prudent to leverage established relationships and to create new relationships with management teams with the proper knowledge, experience, and access to financial resources necessary to successfully develop and operate a U-Swirl franchise in a timely fashion.Specifically, Henry Cartwright, our Chief Marketing Officer, has had significant experience in developing franchise concepts and has maintained current contact with former franchisees.We believe that these contacts were useful in identifying qualified candidates to operate multi-unit franchises. With 14 company-owned cafés and 56 franchised cafés currently in operation, we now identify qualified candidates through referrals from other franchisees, inquiries on our web site and customers of U-Swirl, Aspen Leaf and Yogurtini cafés. We are seeking individuals or groups with the skills and financial strength to operate multi-unit franchise organizations within specific geographic territories.We anticipate a franchise territory will consist of areas that are either cities or counties depending on population. We will consider the skills and investment capital that each potential multiple franchise owner presents to determine the size and nature of the territory and the minimum number of U-Swirl locations that the franchise owner will be required to maintain in the territory in order keep the exclusive rights to that territory.We consider the appropriate number of locations in an area to be one café per 100,000 people and then set the minimum number of locations at half the amount.For example, a negotiated territory with a population of 2,000,000 should support 20 U-Swirl cafés and a franchisee of that territory would be required to open a minimum of 10 cafés over 5 years to maintain exclusivity.Franchisees will not be restricted from opening additional cafés beyond the minimum for their territory. After April 30, 2013, Yogurtini discontinued offeringarea developmentsandonly offers single franchise units. Area Development Agreements We have elected to pursue a development strategy focused, where appropriate, on the execution of area development agreements (“ADAs”) with qualified area developers that possess, or have the ability 7 to secure in a timely manner, the experience, knowledge and abilities, established market knowledge and relationships, capital resources, and the skills necessary to develop multiple locations in a market.Prior to the execution of an ADA, we determine the minimum number of cafés that must be developed within a territory.A territory will consist of one or more metropolitan or micropolitan1 statistical areas.A standard form ADA generally provides for the following: · Term:Until the end of the development schedule, generally 15 years; · Development Exclusivity:The ADA provides for limited and conditional development exclusivity for the area covered by the ADA.The exclusivity does not apply to: · Non-traditional café types (such as shopping mall food court or airport locations), or · Cafés acquired by the Company pursuant to a merger or acquisition; · Minimum Development Required:A standard form ADA requires the area developer to develop a pre-determined number of locations within the territory on an annual basis for each year during the term of the ADA; and · Rights of Renewal:The ADA may be renewed if the area developer has not committed a material breach of the ADA or an underlying franchise agreement. Our requirements for qualified area developers will result in fewer franchisees in our system but we believe that the area developer will generally be able to create more value for the U-Swirl network by implementing more comprehensive, responsive and competitive development, operations and marketing strategy and programs. Franchise Development and Operations The estimated initial investment for a U-Swirl franchise is $360,000 to $465,000, exclusive of real estate costs.Franchisees pay an initial franchise fee of $25,000 for a single unit.Area developers pay a development fee of $25,000, which includes the initial franchise fee for the first café, plus $5,000 for each additional café constituting the minimum number of units for an area development agreement.The minimum number is that number of cafés we determine should be opened in the development area.The development fee of $25,000 is applied to the initial franchise fee to be developed under the agreement and for each successive café the franchise fee is $15,000.The development fee is not refundable. Our existing franchisees pay a 3% royalty on monthly net sales and may pay an additional 2% to support national and regional advertising efforts once we determine that the system has grown to a sufficient size to warrant these efforts.Existing ALY franchisees currently pay a 1% marketing fee and Yogurtini franchisees currently pay 2% in marketing fees.We intend to maintain these terms until we have determined the best course of action.We expect that determination will come once we can better gauge the integration of the existing systems as well as others that may be acquired in the future.We have increased the royalty to 5% for new franchisees to our U-Swirl system.To date we have sold one area development agreement with the royalty at 5% and intend to keep that rate for the foreseeable future.We require franchisees to dedicate at least 1% of net sales to local advertising.Yogurtini is currently charging a 5% royalty and we will honor the existing contracts.ALY is currently charging a 4% royalty and we will honor the existing contracts. Under the U-Swirl system, each café must conform to a standard of interior design, featuring a distinctive and comfortable décor.The minimum size for a typical U-Swirl café is 1,800 square feet, but cafés in malls, kiosks or other unique locations may be smaller.Under the terms of the franchise agreement, franchisees are required to obtain our approval of the café site, build out the space in accordance with our standards, satisfactorily complete training, and purchase certain equipment and supplies from us or our approved suppliers.Franchisees are also required to purchase a point-of-sale 1 As defined by the United States Census Bureau, a micropolitan area is the area (usually a county or grouping of counties) surrounding and including a core city with population between 10,000 and 49,999 (inclusive). Suburbs of metropolitan areas are generally not considered to be micropolitan core cities, although they can be if they are in another county from the metropolitan core. 8 system that meets U-Swirl system standards and to establish and maintain high-speed Internet access from a service provider meeting the minimum specifications established by us.All goods sold by our franchisees must be purchased through us or through our approved suppliers that have met our specifications and standards.Specifically, the yogurt sold in U-Swirl cafés must meet the criteria established by the National Yogurt Association for live and active culture yogurt. Currently, all of the frozen yogurt served in our cafés is purchased from YoCream International, Inc. and all of the frozen yogurt dispensing equipment is purchased from Taylor Company and/or Stoelting Food Service Equipment Company.We source toppings and supplies from local area distributors.We believe that all of these items are readily available from other sources. Each franchise agreement has a 15-year term and may be renewed for up to two additional 15-year terms.Transfers by the franchisees are permitted with our approval, but we have a first right of refusal to purchase the franchise business.Upon termination of the franchise agreement, we have the option to purchase the assets used in the franchise business at fair market value. Market Development We launched the U-Swirl concept by focusing our development efforts on company-owned cafés in the Las Vegas metropolitan statistical area.We believed that by developing our local area, we would then be able to better monitor café level operations and the effectiveness of various marketing and advertising programs, and market to persons who want to develop multi-unit areas. We are currently engaged in developing additional market development plans.These plans will be used to develop franchise-owned and joint-venture locations, and grow by acquisition.We are currently reviewing additional markets and will prioritize these markets based on a variety of factors including maximizing distribution channel and management efficiencies, executing area development agreements and other factors. We launched our new market development initiatives in October 2009 with the expansion of our management team that included professionals experienced in the development of restaurant and retail concepts on a national level.While these professionals are no longer with us, we continue to utilize comprehensive data gathering and analysis, incorporating consumer demographic densities and characteristics, psychographic data, traffic counts and flow, short-term and long-term market development trends, proximity to community points-of-interest, local competitors and site availability. The recent transaction with RMCF provides us access to 30 years of experience in the retail dessert franchise business.We intend to leverage their experience in retail store marketing, franchise support, logistics, and overall knowledge of the business to expand in to new markets and specifically in identifying new locations within a particular market.Once we identify available sites that meet or exceed our criteria, we apply another round of scrutiny.These criteria include, but are not limited to, site visibility, ingress and egress, size, location within a shopping center, tenant mix and rent factors. Personnel Development We believe that a critical factor in the successful development and operation of each U-Swirl café is the development of café personnel.To meet this need, we have developed a comprehensive U-Swirl training program that all café personnel are required to complete. The training requirement applies to all U-Swirl cafés including company-owned, franchise-owned and licensed U-Swirl cafés.The training program addresses all key areas of café operations In addition to its café personnel, we require that all non-café employees successfully complete the U-Swirl training program.This ensures that all non-café personnel that support our café operations are fully aware of issues relating to successful retail operations and maximizing customer satisfaction.Yogurtini and ALY implement similar training programs for operations of their respective systems.We have begun the process of comparison for best practice implementation. 9 Point-of-Sale System The Company utilizes a point-of-sale (POS) system which provides a vast array of reports that tracks key metrics and performance measures.The Company’s café managers and management team utilize the data to measure and monitor café performance and effectiveness of advertising and promotion programs.The Company continues to refine its reporting package to ensure timely and accurate reporting and trend analysis that is used to accomplish various objectives to maximize profitability, for each café and in the aggregate, including: · Developing and implementing cost-effective new customer acquisition and customer loyalty programs; · Achieving and maintaining target cost of sales and labor costs and gross margins; · Incorporating café performance analytics with other relevant factors to refine criteria to provide predictive indicators for purposes of site selection for future cafés; and · Forecasting future performance. In addition to the U-Swirl POS system, we now have both corporate stores and franchise stores with other POS systems, namely R-Power, Lionwise, and Micros POS system.They will all continue to be part of our operations for the foreseeable future; however, our goal is to identify and create, if necessary, a cohesive, scalable system for the long-term future. Key data tracked and analyzed includes, but is not limited to: · Product sales and sales mix; · Customer and transaction counts; and · Employee labor hours. Trademarks and Copyrights In connection with our frozen yogurt café operations, the following marks are owned by us and have been registered with the U.S. Patent and Trademark Office: · “u-swirl FROZEN YOGURT and Design”; · “U-SWIRL FROZEN YOGURT” · “U-SWIRL”; · “U and Design”; · “WORTH THE WEIGHT”; · “FREQUENT SWIRLER”; · “YOGURTINI”; and · “SERVE YO SELF”. The “U-SWIRL FROZEN YOGURT and Design” (a logo) is also registered in Mexico and we have a pending application for registration of “U-SWIRL” in Canada. We are licensed to use the mark “ASPEN LEAF” and will be granted a license to use the registered marks owned by RMCF in co-branded cafés. 10 Government Regulation We are subject to various federal, state and local laws affecting our business.Our cafés must comply with licensing and regulation by a number of governmental authorities, which include health, sanitation, safety and fire agencies in the state or municipality in which the café is located.Moreover, federal Food and Drug Administration regulations require yogurt to have two types of bacteria, lactobacillus bulgaricus and streptococcus thermophilus.There are no federal standards for any kind of frozen yogurt, although some have been proposed.A majority of the states have adopted standards that are either specific to frozen yogurt or cover frozen desserts generally.These standards address some or all of the following:milkfat content, milk solid content, acidity, bacteria count and content and weight. We are also subject to federal and state laws governing employment and pay practices, overtime, tip credits and working conditions.The bulk of our employees are paid on an hourly basis at rates related to the federal and state minimum wages.Additionally, we are subject to federal and state child labor laws which, among other things, prohibit the use of certain “hazardous equipment” by employees 18 years of age or younger.Under the Americans with Disabilities Act, we could be required to expend funds to modify our cafés to better provide service to, or make reasonable accommodation for the employment of disabled persons.We continue to monitor our facilities for compliance with the Americans with Disabilities Act in order to conform to its requirements.We believe future expenditures for such compliance would not have a material adverse effect on our operations. The franchises that we offer are subject to federal and state laws pertaining to franchising.These laws require that certain information be provided to franchise prospects at certain times and regulate what can be said and done during the offering process.Some states require the FDD to be registered and renewed on an annual basis. Employees Our company-owned cafés have approximately 12 full-time employees and 68 part-time employees that work various shifts.The cafés are open seven days per week generally from 11:00 a.m. to late evening.In addition to the employees at the cafés, we had 5 full-time employees as of February 28, 2013, consisting of our chief executive officer, chief operating officer, chief marketing officer and one person for each of the following functions: café operations and administration.In addition, we had 2 part-time employees and a consultant who serves as our National Operations Consultant. Item 1A. Risk Factors Not required for smaller reporting companies. Item 1B. Unresolved Staff Comments Not required for smaller reporting companies. Item 2. Properties Facilities Our principal offices are located at 1175 American Pacific, Suite C, Henderson, Nevada 89074, in approximately 5,200 square feet of space leased for a term of three years expiring in July 2013.We pay rent of approximately $2,800 per month. 11 The leases for our company-owned cafés range from approximately 400 to 3,000 square feet.The leases are generally for five-year terms with options to extend.We currently have 14 leases in place which range between $1,800 and $7,500 per month, inclusive of common area maintenance charges and taxes. Item 3. Legal Proceedings There are no legal proceedings pending or, to the best of our knowledge, contemplated or threatened that are deemed material to our business or us. Item 4. Mine Safety Disclosures Not applicable. PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Shares of our common stock are quoted on the OTC Markets - OTCQB under the symbol “SWRL.” The following table sets forth the range of high and low bid quotations for our common stock for each fiscal quarter for the fiscal years ended December 31, 2011 and 2012 and for the two-month period ended February 28, 2013.These quotations reflect inter-dealer prices quoted on the OTCQB without retail mark-up, markdown, or commissions and may not necessarily represent actual transactions. Bid Prices ($) High Low 2011 Fiscal Year: March 31, 2011 June 30, 2011 September 30, 2011 December 31, 2011 2012 Fiscal Year: March 31, 2012 June 30, 2012 September 30, 2012 December 31, 2012 2013 Fiscal Year: February 28, 2013 On May 23, 2013, the closing price for the common stock on the OTCQB was $0.38 per share. Holders and Dividends As of May 23, 2013, there were 50 record holders of our common stock.To date, we have not declared or paid any dividends on our common stock.We do not intend to declare or pay any dividends on our common stock in the foreseeable future, but rather to retain any earnings to finance the growth of our business.Any future determination to pay dividends will be at the discretion of our Board of Directors 12 and will depend on our results of operations, financial condition, contractual and legal restrictions and other factors the Board of Directors deems relevant. Recent Sales of Unregistered Securities During the two months ended February 28, 2013, we issued 7,258,653 and 1,382,600 shares of our common stock to RMCF and ALY, respectively, and a warrant to purchase up to 9,110,250 shares of our common stock to RMCF, as partial consideration for the ALY and Yogurtini self-serve frozen yogurt chains. We also issued 759,999 shares of common stock to our three executive officers as prepaid compensation valued at $96,900 and 750,000 shares of common stock to our five non-employee directors for services valued at $95,625.We relied upon the exemption from registration contained in Section 4(2) of the Securities Act, as these persons were deemed to be sophisticated with respect to the investment in the securities due to their financial condition and involvement in our business and had access to the kind of information which registration would disclose. Item 6. Selected Financial Data Not required for smaller reporting companies. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with the financial statements and the related notes included in this annual report.This discussion contains forward-looking statements that involve risks and uncertainties.Our actual results could differ significantly from those projected in the forward-looking statements as a result of many factors, including those discussed in “Risk Factors,”“Business” and elsewhere in this report. History and Overview We were incorporated under the laws of the state of Nevada on November 14, 2005 to own and operate EVOS fast food franchises as “Healthy Fast Food.”We opened two EVOS locations, using the proceeds from private placements and from our initial public offering that was completed in March 2008. After experiencing continued operating losses with our EVOS restaurants, we decided to diversify into another healthy fast food concept and acquired the worldwide rights to U-Swirl Frozen Yogurt (“U-Swirl”) on September 30, 2008.We opened our first company-owned U-Swirl café in the Las Vegas MSA in March 2009, and we have since developed five more company-owned cafés in the Las Vegas MSA.In addition, the original U-Swirl café in Henderson, Nevada, continues to operate as a franchisee. We began marketing franchises in November 2008.As of December 31, 2012, we had 24 franchised cafés and six company-owned cafés in operation in 10 different states. Beginning in 2011, we recognized that (1) the frozen yogurt retail market was experiencing an influx of small chains; (2) if we could grow by acquisition, we could achieve profitability by attaining an economy of scale with respect to our operations; and (3) we could use our common stock, rather than cash, to make these acquisitions.We entered into acquisition discussions with several frozen yogurt retail operators and our discussions culminated with the closing of the RMCF transaction in January 2013 in which we acquired six Aspen Leaf cafés and the franchise rights to Aspen Leaf Yogurt and Yogurtini self-serve frozen yogurt chains from RMCF in exchange for a 60% controlling ownership interest in our company, promissory notes in the aggregate amount of $900,000, and a warrant that 13 allows RMCF to maintain its pro rata ownership interest if any of our existing stock options and/or warrants are exercised. As a result of the RMCF transaction, we now have 14 company-owned cafés and 56 franchised cafés in 23 different states.Management is focusing its efforts on nurturing its relationship with the ALY and Yogurtini franchisees, studying each franchise system in order to identify the best practices from each, and integrating these best practices into a single system which will be implemented in the future. Management is also continuing its efforts to expand product offerings, including co-branding arrangements.Some of the cafés will have co-branded RMCF products, while others may have co-branding arrangements with different entities. Since we are now a subsidiary of RMCF, we changed our fiscal year-end to that of RMCF, which is the last day of February.This is our transition report for the two months ended February 28, 2013. Results of Operations For the two months ended February 28, 2013,company-owned U-Swirl cafés generated $433,084 in sales, net of discounts, as compared to sales of $307,568 for the comparable period in 2012, an increase of 41%.The increase is due primarily to an increase in the number of company-owned locations - 12 for the 2013 period, as compared to 6 for the 2012 period. Our 2013 café operating costs were $414,587 or 96% of net sales revenues, resulting in café operating profit of $18,497.For 2012, our café operating costs were $264,045, or 86% of net sales revenues, resulting in café operating profit of $43,523. For 2013, we generated franchise fee income of $0, royalty income of $69,636, rebate income of $45,485 and marketing fees of $15,175 as compared to franchise fee income of $40,000, royalty income of $29,626, rebate income of $12,154 and marketing fees of $0 in 2012.During the two months ended February 28, 2013, we had 58 franchised cafés in operation for all or part of that period, as compared to 18 during 2012. Marketing and advertising expenses were $9,399 for the 2013 period as compared to $11,778 for the 2012 period.This decrease is a result of the reduced volume of print ads, radio advertising and store promotions offered during 2013. For the two months ended February 28, 2013, general and administrative expense increased by $274,490 (322%) due to the issuance of shares to our non-employee directors valued at $95,625, legal fees in connection with the acquisition of the Yogurtini and Aspen Leaf franchise systems of $58,706, and consulting fees to facilitate the transition of our newly acquired franchisees of $32,786. Officer compensation for the 2013 period increased by $5,354 (7%), due to the execution of employment agreements in January 2013 with our Chief Executive Officer, Chief Operating Officer and Chief Marketing Officer which provided increases in the cash and stock components of officer compensation. Depreciation and amortization expense increased by $18,898, due to the inclusion of additional fixed assets purchased in connection with the acquisition of six additional company owned cafes in January 2013. As a result of the increased operating expenses, our net loss was $377,584, an increase of $279,244 (284%) over the 2012 net loss of $98,340. 14 Liquidity and Financial Condition At February 28, 2013, we had a working capital deficit of $61,045 and cash of $358,527.At December 31, 2012, we had working capital of $48,909 and cash of $187,298. For the two months ended February 28, 2013, we had a net loss of $377,584.Operating activities provided cash of $94,164, with the principal adjustments to reconcile the net loss to net cash used by operating activities being issuance of common stock for non-employee services of $95,625 and depreciation and amortization of $70,146.During the comparable 2012 period, we had a net loss of $98,340, and operating activities used cash of $88,612.The principal adjustment to reconcile the net loss to net cash used by operating activities was depreciation and amortization of $51,248. During 2013, investing activities used cash of $2,719, primarily due to $2,187 used to purchase fixed assets.In comparison, investing activities provided cash of $4,102 during the 2012 period due the repayment of amounts due from U Create Enterprises, a related party, for supplies it had purchased from us. Financing activities provided cash of $79,784 for the two months ended February 28, 2013, which consistedof theworking capital received at the closing of the Rocky Mountain Transaction.In comparison, we used $991 for payment on a capital lease obligation in 2012. Accounts receivable increased from $73,205 at December 31, 2012 to $113,681 at February 28, 2013, due to the increased number of franchisees from 24 at December 31, 2012 to 58 at February 28, 2013. At February 28, 2013, we recorded $326,500 of deferred revenue in connection with the development fees from area development agreements signed prior to that date, as compared to $320,000 at December 31, 2012.Pursuant to the terms of the agreements, we will recognize franchise fee revenue upon the opening of each café within the respective territories. Contractual Obligations The following table summarizes our obligations and commitments to make future payments for the periods specified as of February 28, 2013: Operating Leases Notes Payable Total $ $ - $ - Thereafter Total minimum payments Less: current maturities ) - ) Long-term obligations $ $ $ The above table includes $500,000 in recourse promissory notes and $400,000 in non-recourse notes that we executed and delivered to ALY in January 2013 as part of the consideration for the ALY frozen yogurt chain.Interest accrues on the unpaid principal balances of the notes at the rate of 6% per annum, compounded annually, and the notes require monthly payments of principal and interest over a five-year period beginning January 2014 in the case of the recourse notes and January 2015 in the case 15 of the non-recourse notes.Payment of the notes is secured by a security interest in the six ALY company-owned stores. Plan of Operations The amounts set forth in the Contractual Obligations table, together with approximately $135,000 per month to cover our fixed overhead expenses, are what we require to maintain our existing operations, which now include the ALY and Yogurtini chains.Although we have historically experienced losses from operations, including recently, based on our current projections which assume a continued increase in revenues, we believe that the operation of our 14 company-owned cafés and revenues from franchise royalties and fees will provide sufficient cash to maintain our existing operations indefinitely. For the current fiscal year ending February 2014, we anticipate significantly increased revenues from franchise royalties and fees with the inclusion of the ALY and Yogurtini chains.We expect that our non-café operating expenses will increase over 2012 levels, as we do not anticipate achieving expected economy of scale savings until fiscal 2015 at the earliest.RMCF has agreed to loan us up to $250,000 during each fiscal year to support our working capital needs.Interest would accrue on this loan at the rate of 6% per annum and would be repaid no earlier than March 1, 2014 on terms to be negotiated with RMCF. Summary of Significant Accounting Policies Inventories.Inventories consisting of food, beverages and supplies are stated at the lower of cost (FIFO) or market, including provisions for spoilage commensurate with known or estimated exposures which are recorded as a charge to cost of sales during the period spoilage is incurred.We did not incur significant charges to cost of sales for spoilage during the periods ended February 28, 2013 and 2012. Leasehold improvements, property and equipment.Leasehold improvements, property and equipment are stated at cost less accumulated depreciation.Expenditures for property acquisitions, development, construction, improvements and major renewals are capitalized.The cost of repairs and maintenance is expensed as incurred.Depreciation is provided principally on the straight-line method over the estimated useful lives of the assets, which are generally 5 to 10 years.Leasehold improvements are amortized over the shorter of the lease term, which generally includes reasonably assured option periods, or the estimated useful lives of the assets.Upon sale or other disposition of a depreciable asset, cost and accumulated depreciation are removed from the accounts and any gain or loss is reflected as a gain or loss from operations. Deposits.Deposits consist of security deposits for multiple locations and a sales tax deposit held with the state of Nevada. Revenue recognition policy.We recognize revenue once pervasive evidence that an agreement exists; the product or service has been rendered; the fee is fixed and determinable; and collection of the amount due is reasonably assured. Revenue from company-owned café sales is recognized when food and beverage products are sold.Café sales are reported net of sales discounts. Revenue earned as a franchisor is derived from cafés in our worldwide territory and includes initial franchise fees and royalties. Initial franchise fee revenue from the sale of a franchise is recognized when we have substantially performed or satisfied all of our material obligations relating to the sale up through the point at which the franchisee is able to open the franchised café, and we have no intention of refunding the entire initial franchise fee or forgiving an unpaid note for the entire initial franchise fee.Substantial performance has occurred when we have (a) performed substantially all of the initial services required by the franchise 16 agreement, such as providing to the franchisee (1) a copy of the Operations Manual; (2) assistance in site selection and selection of suppliers of equipment, furnishings, and food; (3) lease review and comments about the lease; and (4) the initial training course to one or two franchisee representatives; and (b) completed all of our other material pre-opening obligations.We defer revenue from the initial franchise fee until (a) commencement of operations by the franchisee; or (b) if the franchisee does not open the franchised café, (1) the date on which all pre-opening services and our obligations are substantially complete, or (2) an earlier date on which the franchisee has abandoned its efforts to proceed with the franchise operations, and in either situation, the franchisee is not entitled to, and is not given, a refund of the initial franchise fee.Royalties are recognized in the period in which they are earned. Rebates received from purveyors that supply products to our franchisees are included in franchise royalties and fees.Product rebates are recognized in the period in which they are earned.Rebates related to company-owned cafés are offset against café operating costs. The Company also recognizes a marketing and promotion fee ranging from one to three percent of net Aspen Leaf Yogurt and Yogurtini café sales which are included in franchise royalties and fees. Share-based Compensation.We recognize share-based payments, including stock option grants and warrants, at their fair value on the grant date, which are based on the estimated number of awards that are ultimately expected to vest. Share-based payments are valued using a Black-Scholes option pricing model.Share-based payment awards issued to non-employees for services rendered are recorded at either the fair value of the services rendered or the fair value of the share-based payment, whichever is more readily determinable. The grants are amortized on a straight-line basis over the requisite service period, which is generally the vesting period. When computing fair value, we have considered the following variables: ● The risk-free interest rate assumption is based on the U.S. Treasury yield for a period consistent with the expected term of the option in effect at the time of the grant. ● We have not paid any dividends on common stock since our inception and do not anticipate paying dividends on our common stock in the foreseeable future. ● The expected option term is computed using the “simplified” method as permitted under the provisions of Staff Accounting Bulletin (“SAB”) 107. SAB 107’s guidance was extended indefinitely by SAB 110. ● The expected volatility is based on the historical volatility of our common stock based on the daily quoted closing trading prices. ● The forfeiture rate is based on the historical forfeiture rate for our unvested stock options. Recently Issued Accounting Pronouncements In January 2013, the Financial Accounting and Standards Board (FASB) issued Accounting Standards Update (“ASU”) ASU 2013-01, Balance Sheet (Topic 210): Clarifying the Scope of Disclosure about Offsetting Assets and Liabilities. The ASU clarifies disclosures required for derivatives accounted for in accordance with Topic 815, Derivatives and Hedging, including bifurcated embedded derivatives, repurchase agreements, and securities borrowing and lending transactions that are either offset in accordance with Section 310-20-45 or Section 815-10-46 or subject to an enforceable master netting arrangement or similar agreement. The ASU is effective for annual and interim periods beginning after January 1, 2013.The Company adopted this guidance in 2013 without material impact on its financial position, results of operations or cash flows. In February 2013, the FASB issued ASU No. 2013-02, Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income”. The ASU 17 requires an entity to report the effect of significant reclassifications out of accumulated other comprehensive income on the respective line items in net income if the amount being reclassified is required under U.S. GAAP to be reclassified in its entirety to net income. For other amounts that are not required under U.S. GAAP to be reclassified in their entirety from accumulated other comprehensive income to net income in the same reporting period, an entity is required to cross-reference other disclosures required under U.S. GAAP that provide additional detail about those amounts. The ASU is effective for annual and interim periods beginning after January 1, 2013.The Company adopted this guidance in 2013 without material impact on its financial position, results of operations or cash flows. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements. Item 7A. Quantitative and Qualitative Disclosures About Market Risk Not required for smaller reporting companies. Item 8. Financial Statements and Supplementary Data 18 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of U-Swirl, Inc. We have audited the accompanying consolidated balance sheets of U-Swirl, Inc. as of February 28, 2103 and December 31, 2012, and the consolidated statements of operations, stockholders’ equity, and cash flows for the year ended December 31, 2012 and the two months ended February 28, 2013. U-Swirl, Inc.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of U-Swirl, Inc. as of February 28, 2013 and December 31, 2012, and the results of its operations and its cash flows for the year ended December 31, 2012 and the two months ended February 28, 2013 in conformity with accounting principles generally accepted in the United States of America. /s/ L.L. Bradford & Company, LLC L.L. Bradford & Company, LLC May 24, 2013 Las Vegas, Nevada 19 U-SWIRL, INC. CONSOLIDATED BALANCE SHEETS February 28, 2013 December 31, 2012 ASSETS Current assets Cash $ $ Accounts receivable, net Accounts receivable, related party Inventory Prepaid expenses Total current assets Leasehold improvements, property and equipment, net Other assets Deposits Franchise rights - Other assets Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Accounts payable, related party - Total current liabilities Deferred rent Deferred revenue Deferred revenue, related party Notes payable, related party - Total liabilities Stockholders' equity Preferred stock; $0.001 par value; 25,000,000 shares authorized, no shares issued and outstanding - - Common stock; $0.001 par value; 100,000,000 shares authorized, 14,402,088 and 5,000,836 shares issued and outstanding, respectively Common stock payable - Prepaid equity-based compensation ) - Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these financial statements. 20 U-SWIRL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the Two Months Ended For the Year Ended February 28, 2013 February 29, 2012 December 31, 2012 (Unaudited) Revenues Cafe sales, net of discounts $ $ $ Franchise royalties and fees Total revenues Cafe operating costs Food, beverage and packaging costs Labor and related expenses Occupancy and related expenses Marketing and advertising General and administrative Officer compensation Depreciation and amortization Total costs and expenses Loss from operations ) ) ) Interest income Interest expense ) ) ) Loss from continuing operations before income taxes ) ) ) Provision for income taxes - - - Net loss $ ) $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) $ ) Weighted average common shares outstanding, basic and diluted The accompanying notes are an integral part of these financial statements. 21 U-SWIRL, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY Prepaid Total Common Stock Stock Payable Equity-Based Additional Accumulated Stockholders' Shares Amount Shares Amount Compensation Paid-in Capital Deficit Equity Balance, December 31, 2011 $ - $
